The Town of DeFuniak Springs filed its bill of complaint in the Circuit Court in which it averred, among other things, that it had unsatisfied liens upon all of the properties described in the bill, for amounts due for special assessments imposed by it under authority of law for local improvements in the form of paving and sidewalks. It further averred its election to foreclose said liens in equity as provided by Chapter 15038, Acts 1931, Laws of Florida.
Chapters 14000, Acts 1929, and 12665, Acts 1927, of which this Court takes judicial notice, undertook to validate and did validate, by legislative action, all of the special assessment liens described in the bill for which foreclosure was sought, therefore it was unnecessary for the bill to allege anything more than the imposition of the assessments by the Town of DeFuniak Springs prior to the date of the validation acts, coupled with an allegation of the amounts *Page 366 
due and unpaid on each particularly described parcel of property sought to be foreclosed against. The bill in the present case did this and more, and in my judgment was clearly adequate as a pleading to withstand attack for insufficiency in matter of substance.
When by a validating Act the Legislature ratifies and adopts assessments for local improvements not spread by it, but which it could have originally spread, these assessments become and thereafter are legislative assessments, as truly as though the Legislature had in the first place spread them. Davis v. City of Clearwater, 104 Fla. 42, 139 Sou. Rep. 825; Anderson v. City of Ocala, 83 Fla. 344, 91 Sou. Rep. 182; Day v. City of St. Augustine, 104 Fla. 261, 139 Sou. Rep. 880.
The enactment of a curative statute validating municipal action already taken, of which the Legislature must have had knowledge at the time its validating Act was enacted, renders immaterial matters of procedure that could have been dispensed with by the Legislature in the first instance, even though absent the curative statute, the defects in procedure would be fatal. Taylor v. Tennessee  Fla. L.  I. Co., 71 Fla. 651, 72 Sou. Rep. 206; Dover Drainage Dist. v. Pancoast, 102 Fla. 267, 135 Sou. Rep. 518; Middleton v. City of St. Augustine, 42 Fla. 287, 29 Sou. Rep. 421, 89 Am. St. Rep. 227; Towns v. State, 102 Fla. 188, 135 Sou. Rep. 822; Charlotte Harbor  N.R. Co. v. Welles, 78 Fla. 227, 82 Sou. Rep. 770, affirmed in 260 U.S. 8, 43 Sup. Ct. Rep. 3, 67 L. Ed. 100; Smith Bros. v. Williams, 100 Fla. 642, 126 Sou. Rep. 367. Compare: Horton v. Kyle, 81 Fla. 274, 88 Sou. Rep. 757; Williams v. Dormany, 99 Fla. 496, 126 Sou. Rep. 117.
In 1931 Chancery Act (Chapter 14658, Acts 1931) provides that all pleadings in equity shall be expressed in as *Page 367 
brief and succinct terms as reasonably practicable and shall contain no unnecessary matter not relevant to the cause of action. Section 22.
Where a municipality relies upon a validating Act to sustain the enforceability of special assessments made by it for local improvements, and thereafter ratified by legislative action, I think it sufficient for the bill to allege the making of the assessments and the amount thereof, giving a description of the property, coupled with an allegation that the liens sought to be foreclosed were unsatisfied, pleading or reference to the validating Act being appropriate as a means of information to the court, but wholly unnecessary as a prerequisite to the sufficiency of the pleading.
I concur in the general discussion set forth in the opinion of Mr. Justice BUFORD, but dissent as to the conclusion to reverse. I am of the opinion that the decree should be affirmed on authority of the validating Acts hereinbefore mentioned.
                    ON PETITION FOR REHEARING